DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor US 2018/0140305.
Regarding claim 1, Connor discloses a device for treatment of a patient’s cerebral aneurysm, comprising:
a resilient self-expanding permeable shell including a radially constrained elongated state configured for delivery within a catheter lumen 102 (figures 2, 3), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (figure 4, will be configured to shorten when it expands radially), and a plurality of elongate filaments that are woven together to form a mesh and define a cavity of the permeable shell (paragraphs 0052 and 0227, figure 4; within flexible sac-filling portion 202 which is formed as a net or mesh),
wherein the expanded state has a proximal (figure 4, wider than neck portion 201) and a distal portion (figure 4, flexible sac-filling mesh 202), and wherein the proximal portion (wider than neck portion 201) includes at least one coil (paragraphs 0105 and 0106, wider than neck portion 201 may comprise an array of strands, strips, ribbons, filaments, cables, or coils, wires or filaments may be 
Regarding claim 2, Connor discloses the at least one coil being disposed about or coupled to at least a portion of the filament of the plurality of filaments (paragraph 0116, portion 201 comprising the at least one coil is coupled to portion 202 comprising the mesh and the filaments).
Regarding claim 3, Connor discloses the at least one coil has a helical shape (the wider than neck portion, or proximal portion 201 may comprise coils, helical wires and filaments; paragraph 0105 and 0106).
Regarding claims 6, 13, and 20, Connor discloses the proximal portion having a higher radial stiffness than the distal portion of the permeable shell (paragraphs 0121 or 0196, wider than neck portion 201, or stent portion, having a higher stiffness level than the sac-filling portion 202).
Regarding claim 8, Connor discloses a device for treatment of a patient’s cerebral aneurysm, comprising:
a resilient self-expanding permeable shell including a radially constrained elongated state configured for delivery within a catheter lumen 102 (figures 2, 3), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (figure 4, will be configured to shorten when it expands radially), and a plurality of elongate filaments that are woven together to form a mesh and define a cavity of the permeable shell (paragraphs 0052 and 0227, figure 4; within flexible sac-filling portion 202 which is formed as a net or mesh),
wherein the expanded state has a proximal (figure 4, wider than neck portion 201) and a distal portion (figure 4, flexible sac-filling mesh 202), and wherein the proximal portion includes one or more stiffening elements (wider than neck portion 201) to augment a proximal stiffness of the device (paragraphs 0105, 0121 or 0307, proximal portion comprising an array of wires or other stiff fibers or 
Regarding claim 9, Connor discloses the one or more stiffening elements are disposed about or coupled to at least a portion of the plurality of filaments (paragraph 0116, proximal wider than neck portion 201, which comprises the stiffening fibers, is coupled to the distal portion mesh 202 by a variety of means including for example, string, cord, ribbons, fusion, gluing, etc.).
Regarding claim 10, Connor discloses the one or more stiffening elements having a helical shape (paragraph 0105).
Regarding claim 11, Connor discloses the one or more stiffening elements including a hydrogel (paragraph 0096, wider than neck proximal portion may be made from a hydrogel).
Regarding claim 15, Connor discloses a device for treatment of a patient’s cerebral aneurysm, comprising:
a resilient self-expanding permeable shell including a radially constrained elongated state configured for delivery within a catheter lumen 102 (figures 2, 3), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (figure 4, will be configured to shorten when it expands radially), and a plurality of elongate filaments that are woven together to form a mesh and define a cavity of the permeable shell (paragraphs 0052 and 0227, figure 4; within flexible sac-filling portion 202 which is formed as a net or mesh),
wherein the expanded state has a proximal (figure 4, wider than neck portion 201) and a distal portion (figure 4, flexible sac-filling mesh 202), and wherein the proximal portion includes one or more reinforcement elements (wider than neck portion 201) such that a proximal porosity of the mesh is less than a distal porosity of the mesh (paragraph 0121, wider than neck proximal portion 201 having a lower porosity level than the sac-filling distal portion 202).

Regarding claim 17, Connor discloses the one or more reinforcing elements having a helical shape (paragraphs 0080 or 0105).
Regarding claim 18, Connor discloses the one or more reinforcing elements including a hydrogel (paragraph 0096, wider than neck proximal portion may be made from a hydrogel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 over Jones et al. US 2005/0137623.
Regarding claim 4, Connor discloses the at least one coil and that the proximal portion may comprise a hydrogel (paragraph 0096), but fails to disclose the coils including a hydrogel.
Jones et al. discloses filaments or coils for placement within an aneurysm, the filaments or coils being formed of a foam material such as a hydrogel foam such that after implantation of the coil within the aneurysm, the water-swellable foam begins to expand and more completely fill the space (paragraph 0012), or a hydrogel foam coating to enhance the embolizing effect (paragraph 0014).
.
Claims 5, 7, 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305.
Regarding claim 5, Connor discloses the device essentially as claimed as discussed above, including the proximal portion being comprised of coils (paragraph 0106), but does not explicitly disclose a number of coils selected from the group consisting of between about 2 and about 10, about 3 and about 12, about 4 and about 8, about 5 and about 10, about 5 and about 15, and about 2 and about 30 and about 2 and about 25. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a sufficient number of coils or stiffening filaments as required within the aneurysm space, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7 and 14, Connor discloses the proximal portion having a higher radial stiffness than the distal portion of the permeable shell (paragraphs 0121 or 0196, wider than neck portion 201, or stent portion, having a higher stiffness level than the sac-filling portion 202), but does not explicitly disclose the radial stiffness that is 1.5 to 3 times higher than a radial stiffness of the distal portion of the permeable shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first and second stiffness for the proximal and distal portions as required for placement within the aneurysm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C.L/               Examiner, Art Unit 3771        

/DIANE D YABUT/               Primary Examiner, Art Unit 3771